Citation Nr: 1605182	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-28 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to February 4, 2015 for carpal tunnel syndrome, right wrist.

2. Entitlement to an initial rating in excess of 10 percent prior to February 4, 2015 for carpal tunnel syndrome, left wrist. 

3. Entitlement to an initial rating in excess of 20 percent from February 4, 2015 for carpal tunnel syndrome, right wrist.

4. Entitlement to an initial rating in excess of 30 percent from February 4, 2015 for carpal tunnel syndrome, left wrist.

5. Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1979 to April 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision and a December 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The January 2010 rating decision, in pertinent part, granted service connection for bilateral carpal tunnel syndrome (CTS) and assigned a 10 percent disability rating for each wrist.  In June 2010, the Veteran filed a notice of disagreement (NOD) disputing the 10 percent rating assignment and reasonably raising a claim for a total disability rating based on individual unemployability (TDIU) stating, that his carpal tunnel syndrome "only becomes worse since [his] rating it has increased in severity [sic].  [He is] now unable to work at all due to pain and loss of motion."  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (stating that a TDIU claim is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a veteran presents cogent evidence of unemployability and seeks to obtain a higher disability rating); 38 C.F.R. § 3.155(a).  In August 2010, the Veteran completed the required VA Form 21-8940.  A December 2010 rating decision continued the 10 percent initial rating assigned for each of the Veteran's wrists and denied the Veteran's TDIU claim.  The Veteran filed an NOD as to the denial of entitlement to TDIU, and the RO addressed that issue (among others) in a September 2011 statement of the case (SOC).  The Veteran filed his Substantive Appeal in October 2011.  On his VA Form 9, the Veteran listed the claims he disputed but omitted the TDIU claim.  However, the Veteran also checked the box on the VA Form 9 indicating that he intended to appeal all issues listed on the SOC, which would include his TDIU claim.    

In April 2014, a video conference hearing was held before the undersigned.  A transcript of the hearing is of record.  The Veteran provided testimony that included testimony on the impact his disabilities had on his ability to work.  In October 2014, the Board remanded the case to the RO for additional development.  

In August 2015, the RO issued a rating decision that increased the Veteran's disability rating for carpal tunnel syndrome to 20 percent for the right wrist and 30 percent for the left wrist, effective February 4, 2015.  (Notably, after separation from service, the Veteran suffered a serious injury that required four fingers on his right hand to be amputated.  Post amputation, the Veteran became left hand dominant).  The Veteran has not expressed satisfaction with the ratings assigned for either of the periods on appeal; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The evidence in the record indicates that the Veteran participated in VA's Vocational Rehabilitation program.  However, no Vocational Rehabilitation records are contained in the claims file.  Therefore, on remand, any existing VA Vocational Rehabilitation files should be obtained for consideration in the Veteran's appeal.
Furthermore, an October 2014 Board decision remanded the case for further development.  In pertinent part, the remand instructions requested that the Veteran be afforded an additional VA examination to determine the current severity of his carpel tunnel syndrome disability on appeal.  Specifically the Board requested a VA examination addressing both the joint and neurological criteria.  The February 2015 VA examination report shows that the examiner addressed the Veteran's neurological symptoms and summarily stated that the Veteran's wrist joint exam was normal but did not address the joint criteria.  See 38 C.F.R. § 4.20 (2013).  Therefore, under Stegall, the RO did not comply with the Board's remand instructions and the claim must be remanded. 

Finally, a remand is also necessary to develop the Veteran's TDIU claim.  TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In the instant case, the Veteran is service connected for the CTS of the right wrist, rated as 20 percent and CTS of the left wrist rated as 30 percent.  These ratings combine to 50 percent, and the Veteran has no other service connected disabilities. Therefore, the Veteran does not meet the schedular requirements under 38 C.F.R. § 4.16(a).

Although the Veteran does not meet the applicable percentage standards, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to be eligible for extra-schedular TDIU.  The September 2009 VA examination report indicates that the Veteran was unemployed and had been unemployed for 5 to 10 years at that point.  The Veteran indicated that his unemployment was caused by both his service-connected bilateral wrist condition and the amputation of his right fingers, which is not a service-connected disability.  Additionally, during the May 2014 hearing, the Veteran stated that he was unemployed and that the last time he was employed full time was 1999. 

However, in the October 2010 VA examination report, the examiner opines that the Veteran's CTS had no significant effects on his usual occupation and that the Veteran is capable of working in a job that does not require skills with both hands. In addition, the Veteran's VA medical treatment records from August 2011 to October 2014 indicate that the Veteran was enrolled in vocational rehabilitation at the Miami, Florida VA Medical Center (VAMC). The Veteran also temporarily worked for the VA radiology department.  See id.  Notes from September 2014 medical treatment records indicate that the Veteran was starting a job as a peer vocational counselor at VA.  Furthermore, in the July 2015 VA examination report, the examiner states, "The patient works doing a lot of typing and the pain is at its worst at the end of the workday," which suggests that the Veteran is employed.  Nevertheless, the record is not clear that the Veteran is able to secure and follow a substantially gainful occupation pursuant to 38 C.F.R. § 4.16(b) (emphasis added).  Accordingly, the Board finds that referral of the TDIU issue for extra-schedular consideration is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current degree of severity of his service-connected carpel tunnel syndrome of the bilateral wrists with respect to his joint symptoms.  The electronic claims folder must be made available to and reviewed by the examiner.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

2. Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Following the receipt of the Veteran's VA Vocational Rehabilitation folder(s) and his new VA examination report, forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. 
§ 4.16(b).

4. After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







